DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-3, 6, 8-11, and 13-18 in the reply filed on 07 December 2022 is acknowledged.  Claims 4, 5, 7, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species., there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 December 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The reference cited in the information disclosure statement (IDS) submitted on 27 September 2021, has been considered.

Drawings
The drawings received on 27 September 2021 are accepted.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 9, 10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al (US 9,272,515).
With respect to claim 1, Ohashi discloses a liquid ejecting head comprising: 
a piezoelectric element (Fig. 10, element 300); and 
a vibrating plate (Fig. 10, element 50) configured to vibrate in response to actuation of the piezoelectric element (Column 10, lines 43-50), the vibrating plate including 
a first layer (Fig. 10, element 51) that contains SiO2 (Column 5, lines 7-8) and 
a second layer (Fig. 10, elements 52 and 53) that contains ZrO2 (Column 5, lines 29-31) and that is stacked on the first layer, wherein 
the second layer contains a first impurity element (Column 5, lines 58-61) different from Zr (Column 5, lines 58-61, TiOx, YSZ, AlOx) and 
the concentration of the first impurity element at an interface (Fig. 10, interface between elements 51 and 53) in contact with the first layer in the second layer is higher (Column 5, lines 46-48, i.e. variability in the metal oxide formation methods) than the concentration of the first impurity element (Column 5, lines 46-48, i.e. variability in the metal oxide formation methods) in an internal region (Fig. 10, i.e. bottom portion of element 52 at element 53) that is included in the second layer and that is contiguous from the interface to the surface of the second layer.
The examiner notes to applicant that “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”, see MPEP 2125.  Thus, the “layers” and “regions” would have been obvious to one of ordinary skill in the art in view of Ohashi as applied above.
With respect to claim 2, Ohashi discloses  the first impurity element includes a metal element (Column 5, lines 58-61).
With respect to claim 6, Ohashi discloses the internal region (Fig. 10, i.e. bottom portion of element 52 at element 53) contains the first impurity element (Column 5, lines 58-61).
With respect to claim 8, Ohashi discloses the second layer (Fig. 12, elements 52A, 52B, 53A, 53B) further contains a second impurity element (Column 5, lines 58-61, another one of the examples listed) different from Zr and from the first impurity element (Column 5, lines 58-61, one of the examples listed) and a difference between the concentration of the second impurity element at the interface and the concentration of the second impurity element in the internal region is smaller than (Column 5, lines 46-48, i.e. variability in the metal oxide formation methods) a difference between the concentration of the first impurity element at the interface (Column 5, lines 46-48, i.e. variability in the metal oxide formation methods) and the concentration of the first impurity element in the internal region (Column 5, lines 46-48, i.e. variability in the metal oxide formation methods).
The examiner notes to applicant that the limitations concerning the concentrations are broad in scope and would have been obvious to one of ordinary skill in the art in view of Ohashi as applied above.
With respect to claim 9, Ohashi discloses the concentration of the second impurity element (Column 5, lines 58-61, another one of the examples listed) at the interface is equal to the concentration of the second impurity element (Column 5, lines 46-48, i.e. variability in the metal oxide formation methods) in the internal region.
The examiner notes to applicant that the limitations concerning the concentration regions are broad in scope and would have been obvious to one of ordinary skill in the art in view of Ohashi as applied above.
With respect to claim 10, Ohashi discloses the second impurity element (Column 5, lines 58-61, another one of the examples listed) includes a metal element.
With respect to claim 13, Ohashi discloses the concentration of the first impurity element (Column 5, lines 58-61, one of the examples listed) in the first layer (Fig. 10, interface substantially more at element 51 between elements 51 and 53) is lower than (Column 5, lines 46-48, i.e. variability in the metal oxide formation methods) the concentration of the first impurity element at the interface (Fig. 10, interface between elements 51 and 53) and lower than the concentration of the first impurity element in the internal region (Fig. 10, i.e. bottom portion of element 52 at element 53).
The examiner notes to applicant that the limitations concerning the concentration regions are broad in scope and would have been obvious to one of ordinary skill in the art in view of Ohashi as applied above.
With respect to claim 14, Ohashi discloses the second layer (Fig. 10, elements 52 and 53) contains ZrO2 having a columnar crystal structure (Column 5, lines 29-31, i.e. intrinsic property of the oxide).
With respect to claim 15, Ohashi discloses the second layer (Fig. 10, elements 52 and 53) contains monoclinic ZrO2 (Column 5, lines 29-31, i.e. intrinsic property of the oxide).
With respect to claim 16, Ohashi discloses the interface of the second layer (Fig. 10, elements 52 and 53) has compressive stress (Column 5, lines 29-31, i.e. intrinsic property of the oxide due to the formation method) and the internal region of the second layer (Fig. 10, elements 52 and 53) has tensile stress (Column 5, lines 29-31, i.e. intrinsic property of the oxide due to the formation method).
With respect to claim 17, Ohashi discloses a liquid ejecting apparatus (Fig. 17, element II) comprising the liquid ejecting head (Fig. 17, element I) and a control portion that controls an ejection operation of the liquid ejecting head (Column 17, line 48 – Column 18, line 21) .

With respect to claim 18, Ohashi discloses an actuator comprising:
a piezoelectric element (Fig. 10, element 300); and 
a vibrating plate (Fig. 10, element 50) configured to vibrate in response to actuation of the piezoelectric element (Column 10, lines 43-50), the vibrating plate including 
a first layer (Fig. 10, element 51) that contains SiO2 (Column 5, lines 7-8) and 
a second layer (Fig. 10, elements 52 and 53) that contains ZrO2 (Column 5, lines 29-31) and that is stacked on the first layer, wherein 
the second layer contains a first impurity element (Column 5, lines 58-61) different from Zr (Column 5, lines 58-61, TiOx, YSZ, AlOx) and 
the concentration of the first impurity element at an interface (Fig. 10, interface between elements 51 and 53) in contact with the first layer in the second layer is higher (Column 5, lines 46-48, i.e. variability in the metal oxide formation methods) than the concentration of the first impurity element (Column 5, lines 46-48, i.e. variability in the metal oxide formation methods) in an internal region (Fig. 10, i.e. bottom portion of element 52 at element 53) that is included in the second layer and that is contiguous from the interface to the surface of the second layer.
The examiner notes to applicant that “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”, see MPEP 2125.  Thus, the “layers” and “regions” would have been obvious to one of ordinary skill in the art in view of Ohashi as applied above.
Allowable Subject Matter
1. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 3 is that applicant’s claimed invention includes a liquid ejecting head having a second layer, the second layer contains a first impurity element different from Zr and where the first impurity element includes Fe.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 11 is that applicant’s claimed invention includes a liquid ejecting head having a second layer, the second layer further contains a second impurity element different from Zr and from the first impurity element and where the second impurity element includes Hf.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.






Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        12/15/2022